Bobbitt, J.
This is a verified petition for permission to file a belated appeal from a judgment entered in the Vigo Circuit Court at its September Term, 1925.
Petitioner was tried by jury, found guilty of murder in the second degree and sentenced to the Indiana State Prison for life, where he was confined on October 17, 1925. The record shows that the court reporter’s notes of the evidence taken at the trial have been destroyed.
In order to sustain a petition for an appeal after the original time has elapsed, cause must be shown to excuse the delay, and there must be a prima facie showing made of merit to the appeal. State ex rel. Casey v. Murray (1952), 231 Ind. 74, 77, 106 N. E. 2d 911.
*698Without encumbering this opinion with the reasons alleged in the petition for the delay, it is sufficient to say that they are insufficient to justify a delay of over thirty years.
In our opinion the record fails to show sufficient merit to the appeal to require the granting of the petition.

Petition denied.

Landis, C. J., Arterburn, Achor and Emmert, JJ., concur.
Note. — Reported in 135 N. E. 2d 247.
Certiorari denied, 352 U. S. 944.